PER CURIAM
In the light of the facts in this case, it is not important that the contract of sale was signed by the officers of the Wooster company.
Moine had in his possession several contracts of sale signed by said officers, but blank as to number of shares and name of purchaser, which he had been provided with in order to make sales to farmers, and the Ohio company and Elliott and Moine all knew and understood that it was not the intention of the Wooster company to authorize the use of such blank contract to make a sale of said stock or any part thereof to the Ohio company or any one acting in its behalf.
The contract sued upon was obtained in pursuance of a fraudulent scheme, which at' the time it was entered into was known to Elliott and the Ohio company, for which Elliott was acting.
Decree for the Wooster company, denying specific performance.
Funk, PJ, Pardee, J, and Washburn, J, concur.